EXHIBIT 10.1


LOGO [ismeca-logo_13929.jpg]



 

Capital Equipment Purchase Agreement


More Energy Ltd.
2 Yodfat Street
Global Park, PO Box 1112
Lod 71291
Israel
and
Ismeca Europe Automation SA
Rue de l’Helvétie 283
CH - 2301 La Chaux-de-Fonds
Switzerland


are the parties to the present agreement.


WHEREAS
More Energy Ltd. (“More Energy” or “Customer”) and Ismeca Europe Automation SA
(“Ismeca” or “Seller”) have agreed to enter into this Purchase Agreement under
which Customer will purchase from Seller the Deliverables (defined herein), all
in accordance with the terms of this Agreement. Customer will issue a formal
Purchase Order to implement this Purchase Agreement:
 
EFFECTIVE DATE. The Effective Date of this Purchase Agreement shall be September
21st, 2005.


1.     ENTIRE AGREEMENT AND SELLER’S BASIC UNDERTAKING



1.1
This Purchase Agreement contains the complete, final and exclusive agreement
between More Energy and Seller regarding the goods and services ordered under
this Agreement and the corresponding PO. Except as otherwise explicitly agreed
by More Energy in writing, conflicting, different or additional terms
(including, but not limited to, those set forth in the PO and in the Proposal)
are expressly rejected and acceptance of this offer is expressly limited to the
terms set forth herein.




1.2
Seller hereby undertakes to carry out the project hereunder, including the
delivery of Equipment, Documentation and Services as described in detail in
Annex 1 hereto, in accordance with the highest standards in the industry and in
compliance with the Program Schedule attached hereto as Annex 2 and the
Specification attached hereto as Annex 3, as same may be updated and modified by
mutual written agreement of Seller and Customer from time to time.



2.    PRICE AND INVOICING


2.1
The prices for the Equipment, Documentation and Services are as indicated below
and in Annex 1 hereto, are payable in Swiss Francs, and shall remain in effect
during the duration of the project unless modified by mutual agreement.




 
Prices made to Seller are indicated in Swiss Francs and are fixed and not
subject to any escalation.




2.2
Prices are net excluding shipping, insurance and, packing, in accordance with
the EXW conditions of the 2003 Incoterms, excluding VAT, without any deductions.
They shall



Capital Equipment Purchase Agreement

-1-

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg] 



 
be valid for the Order as defined in the Confirmation however they may be
modified by Ismeca and More Energy in case of changes made by the Customer to
its Order (specifications, deadlines, quantities, etc. of the Product or the
Component) or in case of a delay following a reason attributable to the
Customer. Seller’s prices for the Equipment do not include the following items
which, when applicable, shall appear as separate additional items on the
appropriate invoice:

 
a.
Sales and use taxes.

b.
Customs, duties, licenses, import duties, and export fees.

c.
Packing, shipping, transportation, insurance or freight to the production site
or sites (as determined by More Energy).

d.
Installation of the equipment at the production site or sites.

e.
Site acceptance tests (SAT)



At such time as the Parties define the scope of work for d and e above, Seller
shall quote same based upon its standard hourly rate for the Seller personnel to
be involved in the effort, plus reasonable out of pocket expenses, and the
parties will negotiate a mutually acceptable price.



2.3
Seller shall issue individual invoices for required milestone payments per line.
Payment for the Equipment shall be separated into five equipment groups or
sub-systems, respectively:

 

·  
Machine 1- CHF 2’914’000

·  
Machine 2- CHF 1’321’000

·  
Machine 3 and its’ associated Leak Tester - CHF 2’726’300

·  
Machine 4 and its’ associated Leak Tester - CHF 980’000

·  
Machine 5 and the Machine buffers / interface - CHF 4’051’000

·  
PCB cutting machine, pouch machine, packaging, and Line Supervision - $ CHF
2’077’000




2.4
Invoices will be generated for each of the above sub-systems and are to be based
on the following schedule.




a.
15% of the line amount at order placement.

b.
15% of the line amount at completion of mechanical design review for each such
sub-systems.

c.
30% of the line amount at system “power up” for each such sub-systems.

d.
30% of the line amount following successful pre-acceptance at our facility (see
section 3.4 below regarding partial acceptance and partial payment)

e.
10% of the line amount following a final acceptance at the production site.



Invoices shall be paid by Customer net thirty (30) days after its receipt of the
original invoice and (except for a above) a Certificate of Milestone Completion
signed by Seller and Customer’s designated representatives.


3.    ACCEPTANCE CRITERIA


There are to be two acceptance test runs, one at Seller’s plant to confirm
system conformance with the Specification and the Acceptance Test Criteria, and
one at the production site to reconfirm confirm system conformance with the
Specification and the Acceptance Test Criteria after shipping and
reinstallation. The Parties will, in accordance with the Program Schedule,
mutually agree on a detailed Test Plan for each acceptance test as well as
Acceptance Test Criteria for successful passage of such tests.


Capital Equipment Purchase Agreement

-2-

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg] 
 
The pre-acceptance test run will be for two complete runs of four hours each and
will occur at Seller’s plant. The test will assemble and test the More Energy
product as described in Annex 1. Seller will provide engineering and technician
support and conduct the acceptance test run. Customer may have its project
engineer, and any other personnel its selects, present for these test runs.
During the test run, the machine shall comply with the Acceptance Test Criteria,
as well as meet the following criteria:
 

3.1
The machine shall achieve a net throughput, after reductions for downtime and
yield losses, of at least 8’996 accepted units (which represents an average
overall line efficiency of 85% and yield of 98% at the rated system throughput
rate of 45 parts per minute). For this test run the system will start from a
“full machines / full buffers” condition and the counters reset at that point.
Note; system throughput is the determining factor; cycle rates of individual
assembly cells may fluctuate in order to meet the target throughput rate.

 

3.2
Downtime and yield losses due to non-machine causes shall not count against
machine performance. Downtime and yield losses due to non-machine causes may
result from the following:



·  Shortage of bulk parts in feeding systems
·  Depletion of fluids in dispensing systems
·  Out-of-specification components
·  Operator failure
·  Downtime directly caused by processes which are mandated by Customer
·  Failure of air, vacuum, or incoming power supplies


Preliminary acceptance shall occur upon successful completion of this test as
evidenced by the signature of both Customer and Seller’s designated
representatives on a Milestone Completion Certificate. In the event of any
failures in the test, Seller shall correct the failed items on a timely basis
and submit the system or relevant subsystem for retest in accordance with the
mutually agreed Test Plan and Acceptance Test Criteria.



3.3
A second and final Acceptance Test will be performed at the production facility
(currently expected to be at CELESTICA’s facility in Ireland), consisting of
three complete runs of four hours each. These tests are to confirm that no
damage resulted from transit, and that the installation has been correctly
completed. The same Acceptance Test Criteria shall apply to this final
Acceptance Test. Final acceptance shall occur upon successful completion of this
test as evidenced by the signature of both Customer and Seller’s designated
representatives on a Milestone Completion Certificate. In the event of any
failures in the test, Seller shall correct the failed items on a timely basis
and submit the system or relevant subsystem for retest in accordance with the
mutually agreed Test Plan and Acceptance Test Criteria. The Seller’s cost for
such retest shall be at its own expense.




3.4
When possible, the entire line will be tested together as a complete system.
When for reasons of component availability and or process related issues a full
line pre-acceptance is not possible, the parties agree to accept (test run)
individual sections of the line using the same acceptance criteria as indicated
above. In this case, pre-acceptance of a section will result in a 15% payment to
Ismeca for the respective section approved by Customer with the 15% balance
(under 2.4(d) above) being payable together with the final acceptance under
2.4(e) above. Invoicing of accepted sections of the line (pro-rata based upon
their relative values as indicated in above in

 
Capital Equipment Purchase Agreement

-3-

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg] 
 

 
section 2.3) will occur following pre-acceptance. Shipping of accepted sections
of the complete line will occur when mutually agreed by More Energy and Ismeca.

 
4.    INDEPENDENT AGREEMENTS


This Purchase Agreement expressly overrides any other terms and conditions
regarding the Goods and Services (including, but not limited to, the terms and
conditions set forth in the PO and the terms and conditions set forth in the
Proposal).
 
5.    CHANGES


The system described in Annex 1 represents Seller’s best understanding of the
assembly and test requirements of the product being assembled as set froth in
the Specification set forth in Annex 3. Should changes occur in More Energy’s
product or assembly processes which impact the equipment design, or should new
assembly or test requirements come to light, Seller reserves the right to
request equitable adjustments to the price and/or delivery of the equipment. All
such changes will be communicated in writing via a “Project Change Notice”
(PCN). Notwithstanding the above, any deficiencies in the design or workmanship
of the system set forth in Annex 1 to meet the Specifications set forth in Annex
3 will be corrected at the sole expense of Seller on a timely and expeditious
basis so as not to delay the overall Program Schedule.


Further, More Energy is entitled, at any time, to request changes to the
specifications for the Goods and/or Services or any other matters relating to
performance under this Purchase Agreement; provided that the price and/or
delivery schedule may be equitably adjusted with More Energy to reflect
additional costs and/or schedule adjustments required by the changes. Any change
requested that has an impact on Equipment cost, scope, and or delivery, must be
approved of in writing by More Energy, if necessary with the appropriate
“Project Change Notice” issued, before Seller will make such changes. Any claim
for adjustment is waived unless made in writing within thirty (30) days after
receipt of More Energy written change order. Seller shall not make any change or
deviation to Goods and/or Services covered specifically by the Proposal, PO,
and/or this Purchase Agreement, except with More Energy’s prior written consent.
Upon approval by More Energy of the initial design, any process changes, design
changes or deviations considered by Seller must be submitted to More Energy in
writing for review. If changes are submitted for approval, the information
submitted must include a complete description of the change and the effect of
the change will have on all characteristics of the product.


6.    WARRANTY


Seller warrants, for a period of one (1) year or 8,760 system operating hours
(whichever comes first) after date of final Acceptance by Customer, the
equipment to be furnished hereunder will be in full conformity with the
specifications, drawings, and/or other description furnished by More Energy and
that all items furnished hereunder will be free from defects in design,
workmanship, materials, and manufacture, and will be fit for the use intended by
More Energy. Such warranty shall be in addition to any warranties of broader
scope and service warranties and guarantees given to More Energy by Seller,
shall survive inspection test, acceptance of and payment for the equipment and
shall run to More Energy, its successors and assigns.


All warranty service, other than easily accomplished part replacement, shall be
conducted by Seller or its agents at the production facility in a manner which
does not
 
Capital Equipment Purchase Agreement

-4-

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg] 
 
unreasonably disrupt More Energy’s operations, and without additional cost to
More Energy. Seller will pay all freight for repair and replacement parts under
warranty sent to Seller and back to the More Energy issuing location. All
equipment and software upgrades, revisions, modifications, etc. will be included
in the warranty period.


Seller will make every effort to respond to requests by More Energy for warranty
services within 24 hours of request and in no event shall a response require
longer than 48 hours. More Energy shall have the right to repair warranty
defects if Seller is unable or unwilling to repair such warranty defects within
48 hours of notification of such defects. In the event More Energy elects to
take this action, it shall be entitled to deduct from any amounts owing to
Seller the direct and incidental costs incurred in remedying the breach of
warranty or bill Seller for same if no such payments are due


The warranties and representations described in this purchase agreement are in
lieu of other warranties imposed by custom or law of any jurisdiction. Except as
otherwise expressly set forth herein, Seller shall have no responsibility for
incidental, indirect, special, punitive or consequential damages, except if such
damages result from: (1) a breach of any or all of Seller’s representations and
warranties set forth herein, or (2) Seller’s negligence.


7.    INTELLECTUAL PROPERTY PROTECTION AND RIGHTS

Seller warrants that the Goods (including but not limited to software) do not
infringe upon any third party’s intellectual property, including patents,
copyrights, trademarks or trade secrets, and that Seller has all necessary
rights to sell or license the Goods. All rights and interest in the direct
liquid fuel cell technology of Customer, including any derivative or improvement
thereto, whether developed separately or in connection with this Agreement,
shall at all times belong exclusively to More Energy. Seller will not disclose
any Customer information or data to any third party without Customer’s prior
express written consent, nor will Seller use Customers information or data for
any purpose other than the performance of this Purchase Agreement, as amended by
the Parties from time to time. The diagrams, drawings, sketches, plans,
descriptions, specifications, etc. of each Party shall remain solely and wholly
the property of the Party that prepared them and may not be used for other
purposes or disclosed to any third party, without the prior written
authorisation of the Party that prepared them. Drawings, etc. that Ismeca has to
forward to its subcontractors, confidentially and only on loan, for the purpose
of performing the task entrusted to them shall form an exception to this rule.
 
8.    TERMINATION


More Energy may, at any time, direct Seller to suspend or cancel all or any part
of the work. In the event of a suspension and/or cancellation:



8.1
More Energy shall give to Seller immediate written notice of cancellation and/or
suspension of delivery and the extent thereof. The effective date of
cancellation and/or suspension of delivery shall be the date Seller receives
written notice from More Energy, More Energy's proof that Seller received
written notice shall be certified by mail, return receipt requested.




8.2
More Energy shall pay to Seller all of Seller's costs and expenses incurred in
conjunction with the project, plus a cancellation fee of an additional 6% of the
aggregate of such cost and expenses to the date of such cancellation. The term
“cost



Capital Equipment Purchase Agreement

-5-

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg] 



 
and expenses incurred” includes, without limitation, fees for Seller's services,
cost plus Seller's standard mark up for purchased items or services, and
commitments to subcontractors and vendors for services and materials in
connection with the project. All costs and expenses incurred shall be calculated
and paid according to Seller, then Current Time and Material fee at scheduled
rates. Seller shall deliver to Customer all of the goods paid for hereunder.

 

8.3
Advance payments made by More Energy to Seller shall be applied to the
cancellation charges.



8.4
a) In the event Ismeca 1) breaches any of its material obligations under this
Agreement notwithstanding its good faith efforts to perform this Agreement in
accordance with its terms, then Ismeca will use extraordinary efforts to cure
such breach in the shortest time possible but in no event to exceed 30 days
after receiving written notice from the Customer specifying the breach and
specifically referring to this section of the Agreement. If Ismeca demonstrates
to Customer’s satisfaction that additional effort would impose a
disproportionate financial burden on Ismeca to the impact of the breach on
Customer, then Ismeca shall propose to the Customer alternate compensatory
services of value equivalent to the loss to the Customer because of Ismeca's
breach (such as additional equipment to achieve the specification throughput
performance, extended warranty, spare parts free of charge, and/or other free
services of substantial value to the Customer as determined together with the
Customer).




 
b) Notwithstanding the aforesaid, in the event the breach by Ismeca
substantially impacts the underlying assumptions of this Agreement as to the
throughput performance of the line, Ismeca shall within one week of identifying
such breach, inform Customer in writing of the ability to cure same and the time
required to do so. If Ismeca cannot cure such breach within 60 days of
Customer’s written notice, then the Customer shall be entitled to, in addition
to any of its other rights at law or equity, terminate this Agreement in whole
or in part, at its discretion, and Seller will be obligated to refund to
Customer the monies paid to Seller with respect to the terminated part of this
Agreement with interest at LIBOR plus 6% from the date of the original payment
by Customer and any terminated equipment shall be returned to Ismeca. For
purposes of this clause alone, a substantial impact shall mean if the line falls
short of the agreed Specification throughput at the specified quality as
measured at the FAT or SAT by more than 7.5% (i.e., an average gross rate which
is below 45 devices per minute less 7.5% - or an average which is below 41
devices per minute gross cycle rate. In the event Customer does not exercise its
right to terminate, Ismeca shall remain fully responsibility to take all
necessary steps to cure the breach and to minimize the schedule impact on
Customer.

 
11.   FORCE MAJEURE
 
Neither party shall be liable for delays in delivery or performance, or for
failure to manufacture, delivery or perform under this paragraph, due to,
through no fault of the party, an act of God, an act of civil or military
authority, Governmental Priority, strike or other labour disturbances, flood,
epidemic, war, or Riot. Seller shall not be liable for delays in delivery or
performance due to an act of More Energy that More Energy knew would delay the
performance of Seller under the PO and this agreement, provided that Seller
provides More Energy advance written notice of action to be performed by More
Energy and the date by which such action must be taken to avoid delays. Either
party
 
Capital Equipment Purchase Agreement

-6-

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg] 
 
will notify the other party promptly of any material delay excused by this
paragraph and will specify the revised delivery date as soon as practicable.


12.   LIMITATIONS


Any actions or claims by either party under this Purchase Agreement for breach,
non performance or otherwise shall be commenced within twelve (12) months after
the occurrence giving rise to the action or claim.


13.   APPLICABLE LAW; JURISDICTION


All disputes in connection with this Contract of the execution there of shall be
settled by negotiation between two parties whenever possible. The place of
performance and exclusive jurisdiction shall lie in Israel, and all legal
relations shall be governed exclusively by Israeli Law.


 

More Energy  Ismeca Europe Automation SA      Signature : _/s/ Gennadi
Finkelshtain_  Signature:_/s/_Erik Poulsen_______  Name: Gennadi
Finkelshtain________  Name: _____Erik Poulsen________  Title:__General
Manager__________  Title: ___Director, Sales__________      Signature : _/s/
Israel Fisher________  Signature : _____________________  Name: Israel
Fisher_______________  Name: ______ __________________  Title:__Senior Vice
President Finance_  Title: _________________________ 

 
Capital Equipment Purchase Agreement

-7-

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]

 








Confidential








FUEL CELL


Automatic Assembly and Test


High Volume Production Line


For


MORE ENERGY(MEDIS)

Logo [moreenergy-logo_13929.jpg]








ANNEX 1 TO PURCHASE AGREEMENT


dated


15th September 2005




--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]









TABLE OF CONTENTS









     
1.
INTRODUCTION
3
2.
THE PRODUCT
4
3.
DESCRIPTION OF THE EQUIPMENT
5
3.1.
MACHINE BASE: ISMELINE AND ISMEDIAL
5
3.2.
FUNCTIONAL DESCRIPTION
8
4.
CONTROLS
28
5.
[SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT;
   
SEPARATELY FILED WITH THE COMMISSION] (HMI)
29
5.1.
STATISTICS
30
5.2.
ELECTRICAL
30
5.3.
ISMECA STANDARDS
31
5.4.
LINE MULTI MACHINE
31
6.
WORKING ENVIRONMENT
32
7.
SCOPE OF WORK
33
8.
COMPONENTS REQUIRED FOR EQUIPMENT TEST
34
9.
PRICE AND DELIVERY
35
9.1.
DELIVERY TIME
35
9.2.
PAYMENT TERMS
36
9.3.
WARRANTY
36
9.4.
MAINTENANCE CONTRACT
36
9.5.
TRAINING OF YOUR PERSONNEL
36
9.6.
INSTALLATION AND COMMISSIONING
36
9.7.
CONFIDENTIALITY
36
10.
APPENDIX PACK
37
11.
CONTACTS
38
12.
GENERAL CONDITIONS OF SALE AND DELIVERY
 

 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 
1.  INTRODUCTION
 
This Annex 1 to the Purchase Agreement between More Energy ltd., a subsidiary of
Medis Technologies Ltd. (hereinafter “More/Medis”) and Ismeca Europe Automation
SA (hereinafter “Ismeca”) sets forth a detailed description of the production
line to be designed and built by Ismeca for More/Medis for the assembly and test
of the More/Medis Fuel Cell product as defined in the More/Medis Specification
dated 24th May 2005, together with related project and line documentation and
certain services (e.g., testing and training). The production line is sometimes
herein referred to as the system or the Equipment.


This production line has been designed by Ismeca to meet the More/Medis
Specifications and is based on Ismeca’s standard [Subject to a request for
confidential treatment; Separately filed with the Commission] and [Subject to a
request for confidential treatment; Separately filed with the Commission]
platform bases.


The production line design is a Fully Automatic Stand - Alone Production Line
with a design life of twenty (20) years. The system will operate at an Output
Rate of > 1.80 Million Devices per Month gross. Using your calculation as
written in your RFQ, when calculated through - 1.80 M / 27.9 days utilizing an
85% up time / efficiency with a 98% yield we achieve a 45 parts per minute gross
cycle rate. (Based upon the More/Medis specification calculations Ismeca
estimates around 1.50 Million Devices per month net output).


The system is based largely on mechanical cam driven operations and
synchronisations rather than electronic drives.


Ismeca has partnered with 6 suppliers to work with it to build the line,as
follows:. [Subject to a request for confidential treatment; Separately filed
with the Commission] have been consulted for all welding processes, [Subject to
a request for confidential treatment; Separately filed with the Commission] for
all leak testing requirements, [Subject to a request for confidential treatment;
Separately filed with the Commission] for the vacuum forming of the pouches,
together with [Subject to a request for confidential treatment; Separately filed
with the Commission], [Subject to a request for confidential treatment;
Separately filed with the Commission] and [Subject to a request for confidential
treatment; Separately filed with the Commission] for the final packaging.
Ismeca’s forté is automated assembly, line integration / interfacing and Project
Management and Ismeca selcts as its partners companies which are leaders within
their field to optimize the final line’s performance. NOTWITHSTANDING THE ABOVE,
ISMECA REMAINS DIRECTLY RESPONSIBLE TO MORE/MEDIS FOR THE PERFORMANCE OF THE
PRODUCTION LINE AND ALL OF ITS ELEMENTS IN ACCORDANCE WITH THIS PURCHASE
AGREEMENT.
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 3/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


 
 
 
 
 
 
 
 
 
 
 
 
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 4/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 
2.  THE PRODUCT
 




The preliminary design of the product consists of the following 19 individual
components. The supply format for each component shall be defined in final spec
documents in accordance with agreement schedule, however the starting
assumptions are:



*
*

*
*

*
*

*
*

*
*

*
*

*
TBD

*
TBD

*
TBD

*
TBD

*
TBD

*
TBD

*
TBD

*
TBD

*
TBD

*
*

*
*

*
*

*
*

_____
*[Subject to a request for confidential treatment; Separately filed with the
Commission]
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 5/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 

3.  
DESCRIPTION OF THE EQUIPMENT

 
The line will operate at an Output Rate of > 1.80 Million Devices per month,
gross.
 

3.1. 
MACHINE BASE: [Subject to a request for confidential treatment; Separately filed
with the Commission] and [Subject to a request for confidential treatment;
Separately filed with the Commission]

 
The line is based on using 2 different standard Ismeca base chassis’. Set forth
below are details of the Ismeca [Subject to a request for confidential
treatment; Separately filed with the Commission] and [Subject to a request for
confidential treatment; Separately filed with the Commission] chassis, both of
which are structured using similar cam driven designs. Most of the Ismeca
standard station designs are compatible to both chassis types, incorporating
both internal and external mounting for our stations / modules.


[Subject to a request for confidential treatment; Separately filed with the
Commission]
The [Subject to a request for confidential treatment; Separately filed with the
Commission] SC is a synchronized cam actuated linear system. The indexing
segments are [Subject to a request for confidential treatment; Separately filed
with the Commission] apart and designed specifically for multi up high speed
automation. Each segment can support a mass of [Subject to a request for
confidential treatment; Separately filed with the Commission] in weight. The
[Subject to a request for confidential treatment; Separately filed with the
Commission] SC speed capacity is greater than [Subject to a request for
confidential treatment; Separately filed with the Commission] cycles per minute.


The [Subject to a request for confidential treatment; Separately filed with the
Commission] SC indexer is a rugged execution designed and built to run
flawlessly in production environments. It provides excellent indexing smoothness
and positioning accuracy [Subject to a request for confidential treatment;
Separately filed with the Commission] in real fast index time. The welded steel
frame is enclosed with stainless steel doors, and the safety enclosure is made
of folded and welded stainless steel panels. The wide roof opening allows air
flow.


[Subject to a request for confidential treatment; Separately filed with the
Commission]


The [Subject to a request for confidential treatment; Separately filed with the
Commission] SC has been designed for a high level of compatibility with the
rotating
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 6/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


[Subject to a request for confidential treatment; Separately filed with the
Commission] SC standard base using the same ‘bricks’ (modules and objects). The
synchronized cam driven stations are similar to those of the [Subject to a
request for confidential treatment; Separately filed with the Commission] SC and
Pallet Free Linear; thus keeping Ismeca standardization throughout.
 
 
 
 
 
 
 
 
 
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 7/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 




[Subject to a request for confidential treatment; Separately filed with the
Commission]
The [Subject to a request for confidential treatment; Separately filed with the
Commission]’ [Subject to a request for confidential treatment; Separately filed
with the Commission] chassis is synchronised by cams. The [Subject to a request
for confidential treatment; Separately filed with the Commission] indexer is a
rugged execution designed and built to run flawlessly in production
environments. It provides excellent indexing smoothness and positioning
accuracy. [Subject to a request for confidential treatment; Separately filed
with the Commission]


[Subject to a request for confidential treatment; Separately filed with the
Commission] Proven standard modules used by Ismeca today will be implemented
where possible, however, where engineering trials of ‘special stations’ are
needed, this will be discussed between both parties.






[Subject to a request for confidential treatment; Separately filed with the
Commission]




 
An example of a similar machine


 
15th Septmber 2005
Ismeca Europe Automation SA
Page 8/43 


--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


 

3.2.  
FUNCTIONAL DESCRIPTION

 


Description of the machines / stations


 
The parts are assembled in nests on the various machine platforms. Some open
stations are provided to allow for easy access to the machine stations and for
future retrofits yet to be decided or discussed.
 
 
As a general rule, each time a part is presented and loaded onto the machine,
its presence is checked. The method is either to use a sensor to check for the
part presence or to check the gripper position. Closed loop logic is used
throughout the machine.
 
Hopper sizes for all bowl feeds will be sufficient to run for a minimum of
[Subject to a request for confidential treatment; Separately filed with the
Commission] production - Size of hoppers for ergonomic reasons are to be
discussed.


It is foreseen to include a [Subject to a request for confidential treatment;
Separately filed with the Commission] part tray buffer between machines for all
buffers mentioned herein.




Machine 1a and 1b
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Please refer to the drawing 050604-100-B attached.


[Subject to a request for confidential treatment; Separately filed with the
Commission]




Machine 1a
[Subject to a request for confidential treatment; Separately filed with the
Commission], here we work 2 up.


Station # 1 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 2 - Check Part Presence
Here we check the position and presence of the parts.
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 9/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 




Station # 3 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 4 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
Using a [Subject to a request for confidential treatment; Separately filed with
the Commission] we check the qualities of the laser mark, if any BAD parts are
found then they are rejected later.


Station # 5 - Free Station


Station # 6 - Free Station


Station # 7 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 8 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


What we have just achieved


[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 9 - Free Station


Station # 10 - Free Station


Station # 11 - Reject of Failed Parts / Check Station or Audit Station (Option)
Failed parts are rejected here; parts are picked then placed into separate
reject bins. [Subject to a request for confidential treatment; Separately filed
with the Commission]


Station # 12 - Free Station


Station # 13 - Flip then Offload GOOD Assembled Products onto a Conveyor (Into
Machine 1b)
Here we pick the part, flip it by 180°’s then offload them onto a tooled
conveyor, this conveyor drives the assemblies forward directly into machine 1b.
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 10/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 
Station # 14 - Free Station


Station # 15 - Free Station


Station # 16 - Check and Clean Empty Nests
Here we check to ensure the nests are empty [Subject to a request for
confidential treatment; Separately filed with the Commission]




Machine 1b
[Subject to a request for confidential treatment; Separately filed with the
Commission] - here we work 4 up.
 
Station # 1 - [Subject to a request for confidential treatment; Separately filed
with the Commission] (From Machine 1a)
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 2 - Check Parts Presence
Here we check the position and presence of the parts


Station # 3 - Free Station


Station # 4 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 5 - Check Parts Presence
Here we check the position and presence of the parts


Station’s 6 to 9 - [Subject to a request for confidential treatment; Separately
filed with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station’s 10 to 16 - Free Stations


Station # 17 - [Subject to a request for confidential treatment; Separately
filed with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 18 - Check Part Presence
Here we check the position and presence of the parts.
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 11/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


Station # 19 - Free Station


Station’s 20 to 23 - [Subject to a request for confidential treatment;
Separately filed with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


What we have just achieved


[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 24 - Free Station


Station’s 25 to 28 - [Subject to a request for confidential treatment;
Separately filed with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 12/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


Station # 29 - Reject of Failed Parts / Check Station or Audit Station (Option)
Failed parts are rejected here; parts are picked then placed into separate
reject bins. [Subject to a request for confidential treatment; Separately filed
with the Commission]


Station # 30 -Offload GOOD Assembled Products (Core Assemblies) onto a Conveyor
(Into Machine 1c)
Here we offload onto a tooled conveyor the Core Assemblies. [Subject to a
request for confidential treatment; Separately filed with the Commission]
 
Station’s 31 to 41 - Free Stations


Station # 42 - Check and Clean Empty Nests
Here we check to ensure the nests are empty [Subject to a request for
confidential treatment; Separately filed with the Commission]




Machine 2
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Please refer to the drawing 050604-200-B attached.


[Subject to a request for confidential treatment; Separately filed with the
Commission]
 
[Subject to a request for confidential treatment; Separately filed with the
Commission], here we work 2 up.


Station # 1 - [Subject to a request for confidential treatment; Separately filed
with the Commission](From Machine 1c)
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 2 - Check Parts Presence
Here we check the position and presence of the parts.


Station # 3 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 4 - Check Parts Presence
Here we check the position and presence of the parts.
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 13/43 


--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


Station # 5 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 6 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 7 - Free Station


Station # 8 - Free Station


Station # 9 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 10 - Check Parts Presence
Here we check the position and presence of the parts.


Station’s 11 to 16 - Free Stations


Station # 17 - [Subject to a request for confidential treatment; Separately
filed with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 18 - Check Parts Presence
Here we check the position and presence of the parts.


Station # 19 - Free Station


Station # 20 - [Subject to a request for confidential treatment; Separately
filed with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 21 - [Subject to a request for confidential treatment; Separately
filed with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 22 - [Subject to a request for confidential treatment; Separately
filed with the Commission]
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 14/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


[Subject to a request for confidential treatment; Separately filed with the
Commission]
What we have just achieved


[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 23 - Free Station


Station # 24 - Reject of Failed Parts / Check Station or Audit Station (Option)
Failed parts are rejected here; parts are picked then placed into separate
reject bins. [Subject to a request for confidential treatment; Separately filed
with the Commission]


Station # 25 - Offload GOOD Assembled Products to Conveyor / [Subject to a
request for confidential treatment; Separately filed with the Commission](Into
Machine 5)
Here only GOOD assembled products are offloaded onto a tooled conveyor; [Subject
to a request for confidential treatment; Separately filed with the Commission]
into machine 5.


Station’s 26 to 31 - Free Stations


Station # 32 - Check and Clean Empty Nests
Here we check to ensure the nests are empty [Subject to a request for
confidential treatment; Separately filed with the Commission]




Machine 3
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Please refer to the drawing 050604-300-B attached.


[Subject to a request for confidential treatment; Separately filed with the
Commission]
 
Assembly of the above is whilst working 2 up.
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 15/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


Machine 3a


Station # 1 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 2 - Check Part Presence
Here we check the position and presence of the parts.


Station # 3 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]We foresee it only necessary to use [Subject to a request for
confidential treatment; Separately filed with the Commission] for this
operation.


Station # 4 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
Using [Subject to a request for confidential treatment; Separately filed with
the Commission] we check the quality of the laser marks, if any BAD parts are
found then they are rejected later.


Station # 5 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 6 - Check Part Presence
Here we check the position and presence of the parts.


Station # 7 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
Having consulted with [Subject to a request for confidential treatment;
Separately filed with the Commission]we recommend to use a welder type of
[Subject to a request for confidential treatment; Separately filed with the
Commission] in nest 1. Vacuum extraction is foreseen around this station if dust
is generated during the welding process.


Station # 8 - [Subject to a request for confidential treatment; Separately filed
with the Commission](Nest 2)
Having consulted with [Subject to a request for confidential treatment;
Separately filed with the Commission] we recommend to use a welder type of
[Subject to a request for confidential treatment; Separately filed with the
Commission] in nest 2. Vacuum extraction is foreseen around this station if dust
is generated during the welding process.
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 16/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


Station # 9 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 10 - Check Part Presence
Here we check the position and presence of the parts.


Station # 11 - [Subject to a request for confidential treatment; Separately
filed with the Commission] (Nest 1)
Having consulted with [Subject to a request for confidential treatment;
Separately filed with the Commission] we recommend to use a welder type of
[Subject to a request for confidential treatment; Separately filed with the
Commission] in nest 1. Vacuum extraction is foreseen around this station if dust
is generated during the welding process.


Station # 12 - [Subject to a request for confidential treatment; Separately
filed with the Commission] (Nest 2)
Having consulted with [Subject to a request for confidential treatment;
Separately filed with the Commission] we recommend to use a welder type of
[Subject to a request for confidential treatment; Separately filed with the
Commission] in nest 2. Vacuum extraction is foreseen around this station if dust
is generated during the welding process.


Station # 13 - [Subject to a request for confidential treatment; Separately
filed with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 14 - Check Part Presence
Here we check the position and presence of the parts.


Station’s 15 to 21 - Free Stations


Station # 22 - De - [Subject to a request for confidential treatment; Separately
filed with the Commission] (Nest 1)
[Subject to a request for confidential treatment; Separately filed with the
Commission] in nest 1.


Station # 23 - De - [Subject to a request for confidential treatment; Separately
filed with the Commission] (Nest 2)
[Subject to a request for confidential treatment; Separately filed with the
Commission]in nest 2.


Station # 24 - [Subject to a request for confidential treatment; Separately
filed with the Commission]
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 17/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 25 - Free Station


Station # 26 - [Subject to a request for confidential treatment; Separately
filed with the Commission] (Nest 1)
[Subject to a request for confidential treatment; Separately filed with the
Commission].


Station # 27 - Free Station


Station # 28 - [Subject to a request for confidential treatment; Separately
filed with the Commission](Nest 2)
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 29 - [Subject to a request for confidential treatment; Separately
filed with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 30 - [Subject to a request for confidential treatment; Separately
filed with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 31 - Check Part Presence
Here we check the position and presence of the parts.


Station # 32 - [Subject to a request for confidential treatment; Separately
filed with the Commission](Nest 1)
Having consulted with [Subject to a request for confidential treatment;
Separately filed with the Commission]we recommend to use a welder type of
[Subject to a request for confidential treatment; Separately filed with the
Commission] in nest 1. Vacuum extraction is foreseen around this station if dust
is generated during the welding process.


Station # 33 - [Subject to a request for confidential treatment; Separately
filed with the Commission](Nest 2)
Having consulted with [Subject to a request for confidential treatment;
Separately filed with the Commission]we recommend to use a welder type of
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 18/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


[Subject to a request for confidential treatment; Separately filed with the
Commission]in nest 2. Vacuum extraction is foreseen around this station if dust
is generated during the welding process.


What we have just achieved


[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 34 - Reject of Failed Parts / Check Station or Audit Station (Option)
Failed parts are rejected here; parts are picked then placed into separate
reject bins. [Subject to a request for confidential treatment; Separately filed
with the Commission]


Station # 35 -Offload GOOD Assembled Products ([Subject to a request for
confidential treatment; Separately filed with the Commission]) onto a Conveyor
(Into Machine 3b)
Here we offload onto a tooled conveyor the [Subject to a request for
confidential treatment; Separately filed with the Commission]. This conveyor
drives the assemblies forward into the [Subject to a request for confidential
treatment; Separately filed with the Commission].
 
Station’s 36 to 41 - Free Stations


Station # 42 - Check and Clean Empty Nests
Here we check to ensure the nests are empty and indeed by using a vacuum
manifold we clean the nests of any debris.




Machine 3b
[Subject to a request for confidential treatment; Separately filed with the
Commission]
Having discussed with [Subject to a request for confidential treatment;
Separately filed with the Commission]we will require a process time of around
[Subject to a request for confidential treatment; Separately filed with the
Commission]


[Subject to a request for confidential treatment; Separately filed with the
Commission]


Machine 4
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Please refer to the drawing 050604-400-B attached.
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 19/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


[Subject to a request for confidential treatment; Separately filed with the
Commission]
 
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 1 - [Subject to a request for confidential treatment; Separately filed
with the Commission](From Machine 3b)
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 2 - Check Parts Presence
Here we check the position and presence of the parts.


Station # 3 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 4 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 5 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 6 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 7 - Free Station


Station # 8 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 9 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 20/43 


--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


Station’s 10 to 16 - Free Stations


Station # 17 - [Subject to a request for confidential treatment; Separately
filed with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 18 - Free Station


Station # 19 - [Subject to a request for confidential treatment; Separately
filed with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 20 - [Subject to a request for confidential treatment; Separately
filed with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


What we have just achieved


[Subject to a request for confidential treatment; Separately filed with the
Commission]


Note: [Subject to a request for confidential treatment; Separately filed with
the Commission]


Station’s 21 to 23 - Free Stations


Station # 24 - Reject of Failed Parts / Check Station or Audit Station (Option)
Failed parts are rejected here; parts are picked then placed into separate
reject bins. [Subject to a request for confidential treatment; Separately filed
with the Commission]


Station # 25 - Offload GOOD Filled Products to Conveyor / [Subject to a request
for confidential treatment; Separately filed with the Commission](Into Machine
5a)
Here only GOOD filled products are offloaded onto a tooled conveyor; [Subject to
a request for confidential treatment; Separately filed with the Commission] or
directly into machine 5a.


Station’s 26 to 31 - Free Stations


Station # 32 - Check and Clean Empty Nests
Here we check to ensure the nests are empty [Subject to a request for
confidential treatment; Separately filed with the Commission]
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 21/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 




Machine 4b
[Subject to a request for confidential treatment; Separately filed with the
Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


[Subject to a request for confidential treatment; Separately filed with the
Commission]




Machines 5a and 5b
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Please refer to the drawing 050604-500-B attached.


[Subject to a request for confidential treatment; Separately filed with the
Commission]
 
[Subject to a request for confidential treatment; Separately filed with the
Commission]




Machine 5a
Station # 1 - [Subject to a request for confidential treatment; Separately filed
with the Commission] (From Machine 4)
The [Subject to a request for confidential treatment; Separately filed with the
Commission] are fed on a tooled conveyor belt from machine 4. Here we pick 4
[Subject to a request for confidential treatment; Separately filed with the
Commission] and place them onto the [Subject to a request for confidential
treatment; Separately filed with the Commission].


Station # 2 - Check Parts Presence
Here we check the position and presence of the parts.


Station # 3 -[Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station’s 4 to 6 - Free Stations


Station # 7 - [Subject to a request for confidential treatment; Separately filed
with the Commission](From Machine 2)
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 22/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


The [Subject to a request for confidential treatment; Separately filed with the
Commission]are fed on a tooled conveyor belt from machine 2. Here we pick 4
[Subject to a request for confidential treatment; Separately filed with the
Commission] and place them on top the [Subject to a request for confidential
treatment; Separately filed with the Commission].


Station # 8 - Check Parts Presence
Here we check the position and presence of the parts.


Station # 9 -[Subject to a request for confidential treatment; Separately filed
with the Commission]


[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station’s 10 to 16 - Free Stations


Station’s 17 to 20 - [Subject to a request for confidential treatment;
Separately filed with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


What we have just achieved


[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 21 - Free Station


Station’s 22 to 25 - [Subject to a request for confidential treatment;
Separately filed with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station’s 26 to 28 - Free Stations


Station # 29 - Reject FAILED Parts (Extra Care Taken)
Failed parts are rejected here; parts are picked then placed into separate
reject bins. [Subject to a request for confidential treatment; Separately filed
with the Commission]
 
Station # 30 -Offload GOOD Assembled Products onto a Conveyor (Into Machine 5b)
Here we offload onto a tooled conveyor the core assembly and [Subject to a
request for confidential treatment; Separately filed with the Commission]. This
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 23/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


conveyor drives the assemblies forward into the [Subject to a request for
confidential treatment; Separately filed with the Commission].
 
Station # 31 - Free Station


Station # 32 - Check and Clean Empty Nests
Here we check to ensure the nests are empty and indeed by using a vacuum
manifold we clean the nests of any debris.




Machine 5b
Station # 1 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 2 - Check Part Presence
Here we check the position and presence of the parts.


Station # 3 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 4 - Vision Inspect Label
Using a vision system [Subject to a request for confidential treatment;
Separately filed with the Commission] we check that the label is present and
indeed check that its details are correct.


Station # 5 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 6 - Check Part Presence
Here we check the position and presence of the parts.


Station # 7 - Free Station


Station # 8 - Free Station


Station # 9 - [Subject to a request for confidential treatment; Separately filed
with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 24/43 


--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


Station # 10 - Check Part Presence
Here we check the position and presence of the parts.


Station’s 11 to 16 - Free Stations


Station # 17 - [Subject to a request for confidential treatment; Separately
filed with the Commission](From Machine 5a)
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 18 - Check Parts Presence
Here we check the position and presence of the parts.


Station # 19 - [Subject to a request for confidential treatment; Separately
filed with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 20 - Check Part Presence
Here we check the position and presence of the parts.


Station # 21 - [Subject to a request for confidential treatment; Separately
filed with the Commission]
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Station # 22 - Check Heights
Here we check the heights of the final assembled products.


Et voila - The final assembled product


[Subject to a request for confidential treatment; Separately filed with the
Commission]


The Final Tested Assembled Product




Station # 23 - Free Station


Station # 24 - Reject of Failed Parts / Check Station or Audit Station (Option)
Failed parts are rejected here; parts are picked then placed into separate
reject bins. [Subject to a request for confidential treatment; Separately filed
with the Commission]


Station # 25 -Offload GOOD Assembled Final Product onto a Conveyor (Into
Packaging Machine)
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 25/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


Here we offload onto a tooled conveyor the final products. This conveyor drives
the assemblies forward into the packaging machine.
 
Station’s 26 to 31 - Free Stations


Station # 32 - Check and Clean Empty Nests
Here we check to ensure the nests are empty [Subject to a request for
confidential treatment; Separately filed with the Commission]
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 26/43 


--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


Packaging Machine
Ismeca have worked with several packaging suppliers in the past for various
different packaging requirements, your request is to put the final assembled
product into a [Subject to a request for confidential treatment; Separately
filed with the Commission]. To do this we need to use [Subject to a request for
confidential treatment; Separately filed with the Commission] separate suppliers
with Ismeca to undertake full integration / interfacing / project management for
all.


[Subject to a request for confidential treatment; Separately filed with the
Commission]


Ismeca will interface and control product flow with the aid of conveyors between
machines, something Ismeca has made several times before. The complete packaging
module has been priced as an option.




Operators Required to Run this Line
We estimate that [Subject to a request for confidential treatment; Separately
filed with the Commission] operators will be required to run our fully automatic
production line (excluding part supplies).
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 27/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


 

4.  
CONTROLS

 
 


 
[Subject to a request for confidential treatment; Separately filed with the
Commission]


Each machine is considered as a standalone unit. The selected [Subject to a
request for confidential treatment; Separately filed with the Commission] is
[Subject to a request for confidential treatment; Separately filed with the
Commission]. Communication between the [Subject to a request for confidential
treatment; Separately filed with the Commission] and the [Subject to a request
for confidential treatment; Separately filed with the Commission] is made
through a [Subject to a request for confidential treatment; Separately filed
with the Commission]. [Subject to a request for confidential treatment;
Separately filed with the Commission] The program is based on a [Subject to a
request for confidential treatment; Separately filed with the Commission].


The software documentation structure is created [Subject to a request for
confidential treatment; Separately filed with the Commission]. Each machine has
its’ own set of documentation including [Subject to a request for confidential
treatment; Separately filed with the Commission].


Ismeca has vast large experience with using [Subject to a request for
confidential treatment; Separately filed with the Commission] on large projects
such as this.
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 28/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


 

5.  
[SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT; SEPARATELY FILED WITH THE
COMMISSION] (HMI)

 


The [Subject to a request for confidential treatment; Separately filed with the
Commission] (HMI) will be implemented using an [Subject to a request for
confidential treatment; Separately filed with the Commission]. It offers a
user-friendly means of communicating with the machine through menus.






[Subject to a request for confidential treatment; Separately filed with the
Commission]




In addition to the HMI, the machine will include external operator buttons
(start, stop, breakdown, open doors) and a status light tree.




 
15th Septmber 2005
Ismeca Europe Automation SA
Page 29/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


 

5.1.  
STATISTICS

 


The following set of statistics is visible in our standard configuration:


 

 
[Subject to a request for confidential treatment; Separately filed with the
Commission]

 
 

 
[Subject to a request for confidential treatment; Separately filed with the
Commission]

 
 

 
[Subject to a request for confidential treatment; Separately filed with the
Commission]

 
 

 
[Subject to a request for confidential treatment; Separately filed with the
Commission]

 
 

 
[Subject to a request for confidential treatment; Separately filed with the
Commission]

 
 

 
[Subject to a request for confidential treatment; Separately filed with the
Commission]

 
 

 
[Subject to a request for confidential treatment; Separately filed with the
Commission]

 
 

 
[Subject to a request for confidential treatment; Separately filed with the
Commission]:

 
 

 
[Subject to a request for confidential treatment; Separately filed with the
Commission]

 

 
[Subject to a request for confidential treatment; Separately filed with the
Commission]

 

 
[Subject to a request for confidential treatment; Separately filed with the
Commission]

 

 
[Subject to a request for confidential treatment; Separately filed with the
Commission]

 
 

 
[Subject to a request for confidential treatment; Separately filed with the
Commission]

 
 

 
[Subject to a request for confidential treatment; Separately filed with the
Commission]

 
 

 
[Subject to a request for confidential treatment; Separately filed with the
Commission]

 
 

 
[Subject to a request for confidential treatment; Separately filed with the
Commission]

 
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 30/43 


--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


In addition to the HMI, the machine will include external operator buttons and a
status light tree.




 

5.2.  
ELECTRICAL

 


The machine has a stand alone electrical cabinet which includes power and
control voltage distribution, the programmable controller, safety circuitry, and
all motor drivers. The cabinet is constructed using modular elements and
incorporates a blower for ventilation. High voltage lines are kept separate from
24V control circuits and a minimum of 20% space is reserved for future
expansion. An aerial cable tray links the cabinet to the main machine.


 

 
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 31/43 



--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement


 

5.3.  
ISMECA STANDARDS

 
In order to satisfy all applicable norms, (machine directives 98/37/CE,
89/336/CEE and 73/23/CEE), our standard system configuration includes:
 
 

l 
Emergency Stop switches and door wiring per EN60204

 
 

l 
Control circuits wired with redundant relays

 
 

l 
Shielded connections for high voltage wiring

 
 

l 
Shielded motor cables

 
 

l 
Global EMC filtering used at the system entry

 
 

l 
Local EMC filtering used at each motor driver

 
 

l 
24VDC used on all control circuits

 
 

5.4.  
Line multi machine

 


Each Machine PLC is connected by Ethernet to a collection PC (data collector) to
be able to reach your part tracking requirements (Chapter 3.0 of your Product
Design RFQ). Each part must be identified by a unique code which will be read on
each machine. (2D Matrix or barcode)


The final specification must define the data storage requirements on the main
PC. The collection PC so far is not part of the price and scope of this
Agreement. However, part tracking data, to be collected by each machine, is
included in the price and scope of this Agreement.
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 32/43 


--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement


 

6.  
WORKING ENVIRONMENT

 
The equipment is designed to operate in the following environment:
 
 

l 
Compressed air, non - lubricated: 5 bars minimum, 4-5 m³/h requirement.

 
 

l 
Electrical power: 415VAC +/- 5%, 3P+N, 50Hz, 10-20 Amps estimated.

 
 

l 
Ambient temperature: 20˚ +/- 2˚ C.

 
 

l 
Relative humidity: 50% =/- 10%, non-condensing.

 
 

l 
Machine size is approx: 31.70Mtrs x 25.60 Mtrs.

 
 
(Potentially smaller after further discussions) 
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 33/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


 

7.  
SCOPE OF WORK AND DELIVERABLES

 
The following items (except 2 below) are within the scope of this Agreement and
are included in the price set forth herein:
 

1  
It is Ismeca’s standard policy to conduct bi-weekly project review meetings with
Customers. The location will be determined dependant upon project progress or
possibly carried out via telephone or video conference.

 
 

2  
Ismeca undertakes installation and commissioning at the Customer's premises
(Celestica) or those premises directed to.  Seller currently estimates a 20 day
process for that purpose.

 
 

3  
FMEA’s of the Ismeca equipment are part of standard Ismeca project management
and therefore are included.

 
 

4  
A pre-acceptance run (FAT) for your product is foreseen and is made together
with our Ismeca Quality Assurance Group. It is foreseen to do an 8 hour
production run.

 
 

5  
The equipment complies with EC standards of safety, electromagnetic
compatibility and low voltage. 24Volt DC control sensors are used.

 
 

6  
It is foreseen that with a mechanical adjustment the inhibiting or disabling of
stations will be possible.

 
 

7  
The Following is a current list of the deliverable items under this Agreement:

 
 

7.1  
Training of Customer’s personnel and its contractor’s personnel. This is
performed prior to and during the acceptance period at Seller’s premises.
Additional training can occur during and after installation (if needed) also at
the contractor’s premises after final acceptance. A training plan will be
decided at the FMEA stage.

 
 

7.2  
The Equipment and an initial lay in of spare parts (spare parts are TBD and not
yet priced).

 
 

7.3  
Documentation, including hard copies in adequate numbers and pc readable soft
copies, which include the following:

 
 
7.3.1  Drawings of wear parts are provided in .dwg or .dxf format files and/or
hardcopies
 
 
7.3.2  Electric schematics are provided in CADELEC format files and/or
hardcopies
 
 
7.3.3   User manuals and maintenance manuals are delivered with the machine in
quantities to be agreed.
 
 
7.3.4  An Ismeca standard statistics package is included in the machines cost.
 
 
7.3.5  The following list of additional documents:
 
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 34/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 
 

 
1.
BOM (Bill of material) listing every part of the line and referencing drawing
number if a custom part and OEM number if its a purchased part.

 

 
2.
Mechanical Assembly drawings.

 

 
3.
Detailed Mechanical part drawings.

 

 
4.
Station Electrical and Pneumatic Schematics.

 

 
5.
Base  Electrical and Pneumatic Schematics.

 

 
6.
Operating Manuals.

 

 
7.
Maintenance Manuals.

 

 
8.
OEM manuals : For example where Ismeca may purchase equipment from [Subject to a
request for confidential treatment; Separately filed with the Commission] or
[Subject to a request for confidential treatment; Separately filed with the
Commission] they must ensure that documentation is complete and pass on with the
overall system.

 

 
9.
Copy of PLC codes, Motion Controller programs, Vision System Codes and test
system codes.

 

 
10.
Specification for services detailing what vacuum, air, power,
ventilation/Extraction requirements per module and supply layout with detail of
module layout and positions for service Drops.

 

 
11.
FMEA Output.

 

 
12.
Buyoff  Reports

 
 

8  
It is understood by the Parties that there are a number of changes that will
occur prior to the final freezing of the Specification and Equipment definition.
Appropriate and fair cost and schedule adjustments will be made (increase or
decrease, as the case may be) by mutual agreement of the Parties in writing
where the changes are significant. Ismeca will generate all proposals to the
best possible detail level with the information given to include engineering
time, design time and material costs, etc. After customer approval Ismeca
reserves the right to make ‘change amendments’ after the successful completion
of the FMEA.

 
Components required for equipment test
 
 
The Customer will supply Ismeca, free of charge, at the dates requested and in
the quantities defined by the constructor, with the components necessary for
equipment adjustment and buy-off.
 
 
The components supplied will conform to the drawings in every respect and be of
good quality.
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 35/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 
 

8.  
PRICE AND DELIVERY

 
The price of the equipment described in this Annex 1 (IN SWISS FRANCS):
 

  For Machine 1  CHF *              For Machine 2  CHF *              For
Machine 3  CHF *              For Machine 3 *  CHF *              For Machine
4   CHF *              For Machine 4 *  CHF *              For Machine 5  CHF * 
            Machine buffers / interface  CHF *              * machine  CHF *   
          * machine  CHF *              Packaging Line  CHF *              Line
Supervision for machines    *            Line Supervision on PC  CHF  TBD       
    Line total  CHF 14’069’300              Approx. Cost for line #2 (TBC)  CHF
11’800’000   

 
 
* [Subject to a request for confidential treatment; Separately filed with the
Commission]
 
 

8.1.  
DELIVERY TIME

 
 
Delivery of the complete line will depend upon the availability of final and
firm information on component designs and on the processes needed for assembly
and test. Following our meeting in Switzerland and the estimates made at that
time we have prepared an aggressive schedule which has line acceptance on
December 15 2006, this based upon the firm order for this equipment being placed
during the second week in September, 2005.
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 36/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 

8.2.  
INTENTIONALLY LEFT BLANK

 

8.3.  
WARRANTY

 
The warranty is 12 months unlimited hours. The warranty period starts after
completion of the Site Acceptance Test. Based in the UK we have a Customer Field
Service Department. It is also Ismeca’s policy that ALL European Customer Field
Engineers also speak English. Ismeca’s norm is to provide telephone assistance
within 24hrs. With a maximum of 48hr. on-site service - our goal is to be
faster.
 

8.4.  
MAINTENANCE CONTACT

 
Routine Maintenance Contracts can be proposed on request. (As per option 7
above) Included in such contracts Ismeca can offer regular routine maintenance
visits to assist with machine maintenance and machine on-going training.
 

8.5.  
TRAINING OF YOUR PERSONNEL

 
Training of customer’s personnel is included in this Annex 1 and is carried out
during machine acceptance, both in Ismeca and on the premises of that disclosed
by the customer. A training plan will be discussed during the FMEA and agreed
between both parties.
 

8.6.  
 INSTALLATION AND COMMISSIONING

 
Ismeca undertakes machine installation and commissioning on your premises in
Ireland. We plan to have sufficient persons for a period of time not to exceed
20 days. As option above TBC.
 

8.7.  
CONFIDENTIALITY

 
 
Each party undertakes to treat the information exchanged as confidential.
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 37/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 

9.  
APPENDIX PACK

 
 

Full line machine layout drawing  050604.100.B  2D        Machine layout drawing
for machine 1  050604.200.B  2D        Machine layout drawing for machine 2 
050604.300.B  2D        Machine layout drawing for machine 3   050604.400.B  2D 
      Machine layout drawing for machine 4  050604.500.B  2D        Machine
layout drawing for machine 5  050606.000.A  2D        Machine layout drawing for
packaging line  050606.100.A  2D        Machine layout for *  050606.100.A  2D 
      Machine layout drawing for *  050515.000.A   2D 

 
 
__________
 
 
* [Subject to a request for confidential treatment; Separately filed with the
Commission]
 
 
For and on behalf of
Ismeca Europe Automation SA
 
 

   
 
Serge Peguiron
 
Chief Executive Officer
 
 
Erik Poulsen
 
Director Sales & Marketing

 
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 83/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 
 

10.  
CONTACTS

 


More Energy


Gennadi Finkelshtain
General Manager


2 Yodfat Street
Global Park
PO Box 1112
Lod 71291
Israel
Phone: +972-8-9188650
Mobile. +972 -54-441343
Fax.  +972 8 9152000
Email. more@medisel.co.il




Celestica Ireland


John Kennedy
Device Engineer


Celestica Ireland
Parkmore Business Park West
Ballybrit
Galway
Ireland
Tel. +353 (0)91 705000
Fax.  +353 (0)91 705001
Email. jkenned@celestica.com




John Elwood
General Manager


Celestica Ireland
Parkmore Business Park West
Ballybrit
Galway
Ireland
Tel. +353 (0)91 705000
Fax.  +353 (0)91 705001
Ema
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 39/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


Ismeca Europe Automation SA


Jean-Paul Boillon
Director, Engineering


Ismeca Europe Automation
283, rue de l'Helvétie
CH-2301 La Chaux-de-Fonds
Switzerland
Tel. +41 (0)32 9 257 111
Fax.  +41 (0)32 9 257 575
Email. jpboillon@ismeca.com






Serge Peguiron
CEO


Ismeca Europe Automation
283, rue de l'Helvétie
CH-2301 La Chaux-de-Fonds
Switzerland
Tel. +41 (0)32 9 257 111
Fax.  +41 (0)32 9 257 115
Email. speguiron@ismeca.com




 
General Conditions of Sale and Delivery,




1.
Scope of application




 
The following terms are in addition to the terms set forth in the main body of
the Purchase Agreement. In the event of a contradiction the terms in the main
body of the Purchase Agreement shall control.



2.
Conclusion of contract - written form




 
Any declaration or act made or performed by the Parties and having a legal
effect shall be made in writing.



3.
Intentionally Left Blank



4.
Computer programs necessary for the use of the Product



Where the use of the Product by the Customer involves the use of computer
programs (source or other programs), hereinafter called the Programs, provided
by
 
15th Septmber 2005
Ismeca Europe Automation SA
Page40/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 


Ismeca with the Product or after its delivery, the Customer and any contractor
or vendor to the Customer shall be granted a perpetual simple user licence,
hereinafter called the Licence, limited and bound to that Product alone; the use
of the Programs for other purposes or by third parties shall be forbidden save
with the prior written agreement of Ismeca.



 
Should the Customer resell the Product to a third party, the Licence shall

automatically be transferred to that party on the same conditions, and so forth
thereafter.


5.
Intentionally Left Blank 

 

6.
Intentionally Left Blank

 
7.
Making available to Ismeca the Components necessary for testing the Product




 
The Customer shall, on the dates and in the quantities defined in the

Confirmation, make available to Ismeca the Components necessary to perform the
Acceptance Tests on the Product; the Components provided should in all respects
comply with the drawings and be of regular quality.



 
The Customer shall be liable for the consequences of any delays, insufficient

quantities or non-standard or irregular quality Components.
 

8.
Intentionally Left Blank 

 
9.
Intentionally Left Blank




10.
Intentionally Left Blank

 
11.
Intentionally Left Blank

 

12.
Intentionally Left Blank

 
13.
Transfer of Title and Risks and Benefits



The transfer of title, risks and benefits to the Equipment to the Customer shall
occur as soon as Ismeca places the Product in the possession of the carrier in
the premises of Ismeca after successful completion of the Acceptance Tests as
evidenced by a Certificate of Milestone Completion signed by Customer and
Seller.
 
Upon receipt of the Product, the Customer alone shall be responsible for
unpacking it and ensuring that it be appropriately stored at its place of
destination.
 
14.
Transport, insurance and packing



 
15th Septmber 2005
Ismeca Europe Automation SA
Page 41/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 
Transport and insurance shall be at the risk and cost of the Customer. Other
than for standard machines, the Customer shall also pay the packaging costs.
 
Unless otherwise indicated by the Customer, but at the Customer's cost, Ismeca
shall, in consultation with Customer, select the carrier, the mode of transport
and the packing and it shall, likewise at the Customer's cost, have the Product
covered by an insurer of its choice against the usual transport risks.
 
The packing materials are not returnable.
 
15.
Technical support of the Customer by Ismeca



Except for the training and technical assistance included in the scope of this
Annex, the cost of technical Customer support and the training of its staff, as
provided by Ismeca on the request of the Customer, will be invoiced to the
Customer, be it in relation to the installation, start-up, use, maintenance,
etc. of the Products, or provided subsequently.
 

16.
Intentionally Left Blank

 
17.
Guarantee



Ismeca guarantees that the Equipment complies with its Specification and this
Annex 1 as both are modified from time to time by written agreement of the
Customer and Seller and embodies no design, constructional, assembly or material
defect and can be used under normal conditions, provided the indications in the
Ismeca instruction file are followed and the prescribed maintenance is carried
out. In this respect the design life of the Equipment is twenty (20) years.
 
The length of the guarantee shall be 12 months from the acceptance of the
Product, but no more than 15 months from when Ismeca makes the Product available
to the carrier, whichever the sooner. The length of the guarantee on Products
either repaired or replaced by Ismeca under its guarantee shall be 12 months
from the time of the repair or delivery. Parts suffering wear and tear shall
form an exception and are not guaranteed unless otherwise mentioned in this
Agreement.

At Ismeca's discretion, the Product or the defective component may be repaired
or replaced free of charge under the guarantee. The defects must be such as to
be identifiable to and reasonably accepted by Ismeca.

Unless the Customer lacks the technical capacity itself to perform the necessary
work and if no suitable local technical support is available, Ismeca will have
the choice of having the necessary repair work performed by its own staff in
situ or asking the Customer to have the work done at Ismeca's expense, or asking
a  technical team to do it for the account and at the expense of Ismeca.


All other claims are excluded, especially with regard to damages in respect of
direct or indirect damages, loss of production, lost earnings, etc., as is the
possibility for the Customer to reduce or rescind the Order in question or any
other order
 
15th Septmber 2005
Ismeca Europe Automation SA
Page 42/43 

--------------------------------------------------------------------------------

LOGO [ismeca-logo_13929.jpg]
Annex 1 to Purchase Agreement
 
already confirmed. This exclusion does not apply to cases of grave misfeasance
or wilful misconduct on the part of Ismeca.
 
The guarantee does not cover damage resulting from normal wear, improper
treatment, lack of maintenance, excessive use or failure to observe
the instructions for use.
 
Any direct intervention, repair, modification or transformation performed on the
Product or the Programs by the Customer or by a third party after the Product or
the Programs leave Ismeca, without prior written permission from Ismeca, will
invalidate the Ismeca guarantee on the corresponding part of the Product or the
Programs and will render any outstanding balance of payment immediately
callable.
 

18.
Intentionally Left Blank

 
19.
Intentionally Left Blank

 
20.
Invalidation of a clause



If one or more of the terms of the present General Conditions should be or
 
become partially or completely invalid, the remainder of the present General
Conditions shall remain entirely valid. The Parties shall consult on the
invalidated term or terms to find a replacement solution whose legal and
economic scope would be as close as possible to that of the term or terms
invalidated.
 
21.
Authentic version




 
Only the English version of the present General Conditions shall be authentic.




22.
Intentionally Left Blank

 
15th Septmber 2005
Ismeca Europe Automation SA
Page 43/43 

--------------------------------------------------------------------------------

Annex 1 to Purchase Agreement